Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 11 has been presented twice as a likely typographical error when filing the continuation. To preserve the record properly, Examiner suggests cancelling claims 11-20 and renumbering them as new claims 21-30. For clarity of the record, the dependent claim 11 will be referred to as “first claim 11”.
Claims 2- the first claim 11 recites the limitation "the wearable electronic device" in the preamble but the wearable device does not include an introduction to a wearable electronic device. Also likely a typographical error. However, there is insufficient antecedent basis for this limitation in the claim and requires correction.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 4, 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically in regard to the second claim 11, requiring “the sensor assembly is capable of providing a first signal to the processor corresponding to a detection of the first movement exceeding a first threshold distance and a second signal to the processor corresponding to a detection distance of the second movement exceeding a second threshold distance.” There does not appear to be support in the specification for different threshold distances nor exceeding them. There also does not appear distinct signals for the thresholds as well. Dependent claims 12-15 inherit these deficiencies.
In regard to claim 4, there does not appear to be support in the specification for wherein the acoustic feedback is commensurate with a distance of the first movement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-10, first claim 11, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. App. 2012/0257341) in view of Pope et al. (U.S. App. 2013/0307818)  Conner et al. (U.S. App. 2014/0263679).
In regard to claim 1, Wang teaches an electronic device (See Title), comprising: a housing comprising a wall (see Fig. 1 Item 12), the housing defining a first opening, a second opening, and an internal volume (see Fig. 1, Items 19, 22 are openings and exploded view Fig. 3 volume); a speaker disposed at least partially within the internal volume and positioned to direct sound through the first opening (see Para. 53 speaker); a sensor assembly positioned within the second opening (see Fig. 1 and 3 button 19).
Wang is not relied upon to teach the sensor assembly comprising: a sensor cover defining an accessible and movable outer surface; and a movement sensor capable of detecting a first movement of the outer surface and providing a first signal in response to the first movement, the movement sensor further capable of detecting a second movement of the outer surface and providing a second signal in response to the second movement, the second movement being in a different direction than the first 
However, Pope teaches the sensor assembly comprising: a sensor cover defining an accessible and movable outer surface (see Para. 26, 31 and Fig. 1 and 3, Item 112 is lens to guide to button); and a movement sensor capable of detecting a first movement of the outer surface and providing a first signal in response to the first movement (see Para. 37, 72-73 and Fig. 3 button pressed), the movement sensor further capable of detecting (see Para. 85 also detects a fingerprint).
It would have been obvious to a person of ordinary skill in the art at the time to modify the button of Wang to include a moveable button of Pope to provide tactile feedback (See Para. 13). 
Wang and Pope are not relied upon to teach a second movement of the outer surface and providing a second signal in response to the second movement, the second movement being in a different direction than the first movement; and an acoustic component in communication with the movement sensor and capable of providing, based on the first signal, an acoustic feedback.
However, Conner teaches a pushbutton/dial interface with a second movement of the outer surface and providing a second signal in response to the second movement, the second movement being in a different direction than the first movement (see Figs. 5A-6 rotatable ring 512 rotates and clicks down so X-Y-Z input movement); and an acoustic component in communication with the movement sensor and capable of providing, based on the first signal, an acoustic feedback (see Para. 59 clicking sound).

In regard to claim 16, Wang teaches a wearable electronic device (see Para. 45), comprising: a housing comprising a side wall at least partially defining a housing opening and a side wall opening (see Fig. 1, Item 12 housing and port 22); a processor carried by the housing (see Figs. 1 and 2, Item 36 microprocessor); a speaker carrier by the housing and positioned to direct sound through the housing opening (see Para. 53 speaker at port).
Wang is not relied upon to teach the a pre-assembled sensor assembly carried by the housing in the side wall opening and in communication with the processor; sensor assembly comprising: a sensor cover disposed within the side wall opening and having an accessible and movable outer surface; and a movement sensor capable of detecting a first movement and a second movement of the outer surface and providing a first signal and a second signal in response to the first movement or the second movement, respectively, the first movement being in a first direction and the second movement being in a second direction different than the first direction; and an acoustic component in communication with the processor and capable of providing an acoustic feedback in response to a command from the processor based on the first signal.
However, Pope teaches a pre-assembled sensor assembly carried by the housing in the side wall opening and in communication with the processor (see Figs. 1 and 2 assembled pushbutton inside housing attached to a sidewall); the sensor assembly comprising: a sensor cover disposed within the side wall opening and having 
It would have been obvious to a person of ordinary skill in the art at the time to modify the button of Wang to include a moveable button of Pope to provide tactile feedback (See Para. 13). 
Wang and Pope are not relied upon to teach and a second movement or the second movement, respectively, and the second movement being in a second direction different than the first direction; and an acoustic component in communication with the processor and capable of providing an acoustic feedback in response to a command from the processor based on the first signal.
However, Conner teaches a pushbutton/dial interface with and a second movement or the second movement, respectively, and the second movement being in a second direction different than the first direction (see Figs. 5A-6 rotatable ring 512 rotates and clicks down so X-Y-Z input movement); and an acoustic component in communication with the processor and capable of providing an acoustic feedback in response to a command from the processor based on the first signal (see Para. 59 clicking sound).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the button of Wang as modified by the movement of Pope to include a clicking sound of Conner so as to impart a feeling of user confidence in clicking (see Para. 59). 
Regarding claim 2, Wang in view of Pope and Conner teach all the limitations of claim 1 above. Wang further teaches a wearable device (see Para. 45).
Wang and Pope are not relied upon to teach wherein the acoustic feedback mimics a sound of a mechanical component.
However, Conner teaches wherein the acoustic feedback mimics a sound of a mechanical component (see Para. 59 clicking sound).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the button of Wang as modified by the movement of Pope to include a clicking sound of Conner so as to impart a feeling of user confidence in clicking (see Para. 59). 
Regarding claim 3, Wang in view of Pope and Conner teach all the limitations of claim 2 above. Pope in combination with Conner further teaches wherein the acoustic component produces a clicking sound (see Para. 59 clicking sound of Conner) in response to the first signal (see Para. 36 and 51 of Pope pushbutton signal and feedback of Pope).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the button of Wang as modified by the movement of Pope to include a clicking sound of Conner so as to impart a feeling of user confidence in clicking (see Para. 59). 
Regarding claim 4, Wang in view of Pope and Conner teach all the limitations of claim 2 above. Conner further teaches wherein the acoustic feedback is commensurate with a distance of the first movement (see Para. 59 clicking sound where broadest reasonable interpretation includes zero distance meaning zero acoustic feedback).

Regarding claim 5, Wang in view of Pope and Conner teach all the limitations of claim 1 above. Wang further teaches wherein the wall is a side wall of the housing (see Fig. 3, multiple sidewalls).
Regarding claim 6, Wang in view of Pope and Conner teach all the limitations of claim 1 above. Wang is not relied upon to teach wherein the accessible and movable outer surface is offset from an exterior surface defined by the wall.
	However, Pope teaches a pushbutton input wherein the accessible and movable outer surface is offset from an exterior surface defined by the wall (see Fig. 3, and Para. 44 guiding finger onto button).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time to modify the button of Wang to include a moveable button of Pope to provide tactile feedback (See Para. 13). 
Regarding claim 8, Wang in view of Pope and Conner teach all the limitations of claim 1 above. Wang is not relied upon to teach wherein the movement sensor is capable of detecting a push input on the sensor cover.
However, Pope teaches a pushbutton input wherein the movement sensor is capable of detecting a push input on the sensor cover (see Fig. 3, push input on cover).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time to modify the button of Wang to include a moveable button of Pope to provide tactile feedback (See Para. 13). 
Regarding claim 9, Wang in view of Pope and Conner teach all the limitations of claim 1 above. Wang is not relied upon to teach wherein the movement sensor is capable of detecting a motion of the sensor cover.
However, Pope teaches a pushbutton input wherein the movement sensor is capable of detecting a motion of the sensor cover (see Fig. 3, push input on cover).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time to modify the button of Wang to include a moveable button of Pope to provide tactile feedback (See Para. 13). 
Regarding claim 10, Wang in view of Pope and Conner teach all the limitations of claim 1 above. Wang is not relied upon to teach wherein the sensor assembly comprises a pre-assembled module .
However, Pope further teaches wherein the sensor assembly comprises a pre-assembled module (see Figs. 1 and 2 assembled pushbutton inside housing attached to a sidewall).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time to modify the button of Wang to include a moveable pre-assembled button of Pope to provide tactile feedback (See Para. 13). 
Regarding first claim 11, Wang in view of Pope and Conner teach all the limitations of claim 1 above. Wang further teaches wherein the speaker is positioned proximate to the sensor assembly (see Fig. 1, Item 22 near 19).
Regarding first claim 17, Wang in view of Pope and Conner teach all the limitations of claim 16 above. Wang is not relied upon to teach wherein the acoustic component is capable of producing a clicking sound.

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the button of Wang as modified by the movement of Pope to include a clicking sound of Conner so as to impart a feeling of user confidence in clicking (see Para. 59). 
Regarding first claim 19, Wang in view of Pope and Conner teach all the limitations of claim 16 above. Wang is not relied upon to teach wherein the movement sensor is capable of detecting a motion of the sensor cover.
However, Pope teaches a pushbutton input wherein the movement sensor is capable of detecting a motion of the sensor cover (see Fig. 3, push input on cover).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time to modify the button of Wang to include a moveable button of Pope to provide tactile feedback (See Para. 13). 
Regarding first claim 20, Wang in view of Pope and Conner teach all the limitations of claim 16 above. Wang further teaches wherein the acoustic component is proximate to the sensor assembly (see Fig. 1 Items 22 and 24 are speaker ports near button 19).

Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. App. 2012/0257341) in view of Pope et al. (U.S. App. 2013/0307818) and Conner et al. (U.S. App. 2014/0263679) and Mistry et. Al. (U.S. App. 2014/0139422).
In regard to second claim 11, Wang teaches a portable electronic device (see Para. 45), comprising: a housing carrying a speaker and defining an opening (see Figs. 1, Item 22 housing with opening for speaker and Para. 53); a processor carried by the housing (see Para. 60 processor); a sensor assembly carried by the housing and in communication with the processor (see Figs. 1 and 2 button 19 in system connected to microprocessor),
and an acoustic component in communication with the processor (see Fig. 2, Para. 53).
Wang is not relied upon to teach the sensor assembly having a movement sensor and a sensor cover, the sensor assembly disposed within the opening, wherein: a first movement of the sensor cover in a first direction, in accordance with a first input applied by a user, is detectable by the movement sensor; a second movement of the sensor cover in a second direction different than the first direction, in accordance with a second input applied by a user, is detectable by the movement sensor; and the sensor assembly is capable of providing a first signal to the processor corresponding to a detection of the first movement exceeding a first threshold distance and a second signal to the processor corresponding to a detection distance of the second movement exceeding a second threshold distance; the acoustic component capable of providing, based on the first signal indicative of the first movement exceeding the threshold distance, an acoustic feedback.
However, Pope teaches the sensor assembly having a movement sensor and a sensor cover, the sensor assembly disposed within the opening (see Para. 26, 31 and Fig. 1 and 3, Item 112 is lens to guide to button), wherein: a first movement of the 
It would have been obvious to a person of ordinary skill in the art at the time to modify the button of Wang to include a moveable button of Pope to provide tactile feedback (See Para. 13). 
Wang and Pope are not relied upon to teach a second movement of the sensor cover in a second direction different than the first direction, in accordance with a second input applied by a user, is detectable by the movement sensor; and the sensor assembly is capable of providing a first signal to the processor corresponding to a detection of the first movement exceeding a first threshold distance and a second signal to the processor corresponding to a detection distance of the second movement exceeding a second threshold distance; the acoustic component capable of providing, based on the first signal indicative of the first movement exceeding the threshold distance, an acoustic feedback.
As discussed above, Pope teaches the concept of a moveable button cover.
However, Conner teaches a pushbutton/dial interface with a second movement of the sensor in a second direction different than the first direction, in accordance with a second input applied by a user, is detectable by the movement sensor (see Figs. 5A-6 rotatable ring 512 rotates and clicks down so X-Y-Z input movement); the acoustic component capable of providing, based on the first signal indicative of the first movement exceeding the threshold distance, an acoustic feedback (see Para. 59 clicking sound when used).

Wang in view of Pope and Connor is not relied upon to teach and the sensor assembly is capable of providing a first signal to the processor corresponding to a detection of the first movement exceeding a first threshold distance and a second signal to the processor corresponding to a detection distance of the second movement exceeding a second threshold distance.
However, Mistry teaches a pushbutton/dial digital watch interface with and the sensor assembly is capable of providing a first signal to the processor corresponding to a detection of the first movement exceeding a first threshold distance and a second signal to the processor corresponding to a detection distance of the second movement exceeding a second threshold distance (see at least Para. 116 and 166 applying threshold “ANDing” rules to detect gestures along with Figs. 94A-94D rotating ring to for input as well as other gestures such as squeezing and pressing).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the button of Wang as modified by the movement of Pope to include a clicking sound of Conner using numerical threshold logic of Mistry so as to properly evaluate gestures (see Para. 116). 
Regarding claim 12, Wang in view of Pope and Conner and Mistry teach all the limitations of claim 11 above. Wang further teaches wherein the housing comprises metal (see Para. 49).
Regarding claim 13, Wang in view of Pope and Conner and Mistry teach all the limitations of claim 11 above. Wang further teaches wherein the speaker is a first speaker and the housing carries a second speaker (see Fig. 1, Items 22 and 24).
Regarding claim 14, Wang in view of Pope and Conner and Mistry teach all the limitations of claim 11 above. Wang further teaches wherein the housing is non-transparent (see Para. 49-51 and Fig 1 low-conductivity metals and ceramics).
Regarding claim 15 Wang in view of Pope and Conner and Mistry teach all the limitations of claim 11 above. Wang is not relied upon to teach wherein the movement sensor is capable of detecting a push input on the sensor cover.
However, Pope teaches a pushbutton input wherein the movement sensor is capable of detecting a push input on the sensor cover (see Fig. 3, push input on cover).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time to modify the button of Wang to include a moveable button of Pope to provide tactile feedback (See Para. 13). 

Allowable Subject Matter
Claim 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming any claim objections or rejections under 35 USC 112 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.